FILED
                                                                       Jan 10 2019, 5:58 am

                                                                           CLERK
                                                                       Indiana Supreme Court
                                                                          Court of Appeals
                                                                            and Tax Court




ATTORNEYS FOR APPELLANT                                    ATTORNEY FOR APPELLEE
Curtis T. Hill, Jr.                                        Timothy J. Burns
Attorney General of Indiana                                Indianapolis, Indiana
Caryn N. Szyper
Deputy Attorney General
Indianapolis, Indiana



                                            IN THE
    COURT OF APPEALS OF INDIANA

State of Indiana,                                          January 10, 2019
Appellant-Plaintiff,                                       Court of Appeals Case No.
                                                           18A-CR-1730
        v.                                                 Appeal from the Marion Superior
                                                           Court
Michael Dwayne Bouye,                                      The Honorable Clayton A.
Appellee-Defendant                                         Graham, Judge
                                                           Trial Court Cause No.
                                                           49G07-1704-CM-12980



Baker, Judge.




Court of Appeals of Indiana | Opinion 18A-CR-1730 | January 10, 2019                           Page 1 of 7
[1]   The State appeals the trial court’s order granting Michael Bouye’s motion to

      suppress, arguing that the arresting officer had reasonable suspicion to stop

      Bouye’s vehicle. Finding that there was reasonable suspicion, we reverse and

      remand for further proceedings.


                                                     Facts
[2]   On April 8, 2017, Indianapolis Metropolitan Police Department (IMPD)

      Officer Ross Jette was driving down 38th Street in Indianapolis. At

      approximately 2:42 a.m., he conducted a license plate check using the Indiana

      Data and Communication System (IDACS) of a 2000 white Saturn driving

      directly in front of him. The database search showed that the license plate was

      registered for a different vehicle: a 2005 Jeep Renegade. Officer Jette ran the

      same check again to verify his findings, and the search returned the same result.


[3]   Officer Jette then conducted a traffic stop of the white Saturn, believing that the

      driver (Bouye) was improperly operating a vehicle with a license plate

      belonging to a different vehicle.1 Sometime during the stop, Officer Jette

      discovered marijuana and noticed that Bouye was possibly intoxicated.

      Appellant’s App. Vol. II p. 14-16. Officer Jette arrested Bouye.


[4]   Later that day, the State charged Bouye with one count of Class A

      misdemeanor possession of marijuana, one count of Class C misdemeanor




      1
          See Ind. Code § 9-18.1-4-5(a)(1).


      Court of Appeals of Indiana | Opinion 18A-CR-1730 | January 10, 2019       Page 2 of 7
      operating a vehicle while intoxicated, and one count of Class C misdemeanor

      operating a motor vehicle with an A.C.E. of .08 or more. Bouye moved to

      suppress the evidence, alleging that Officer Jette did not have reasonable

      suspicion to stop his vehicle and that all evidence attained from the stop should

      be excluded.


[5]   At the June 26, 2018, suppression hearing, Bouye’s wife testified that she was

      the owner of the 2000 white Saturn that Bouye was driving on the night of the

      incident. She also testified that she purchased the vehicle on March 1, 2017,

      and that one day later, she registered the vehicle with the Bureau of Motor

      Vehicles (BMV). After selling her 2005 Jeep Renegade, she transferred its

      license plate to the couple’s 2000 white Saturn and re-registered the plate with

      the BMV as well. Bouye’s wife presented the registration receipt to prove that

      the 2005 Jeep Renegade plate was properly registered with the 2000 white

      Saturn on March 2, 2017, more than one month before Bouye’s arrest.


[6]   The trial court granted Bouye’s motion to suppress all evidence obtained as a

      result of the stop, holding that there was a “breakdown somewhere” that misled

      Officer Jette and that he did not have a reasonable suspicion to stop the vehicle.

      Tr. Vol. II p. 22-23. The State now appeals.




      Court of Appeals of Indiana | Opinion 18A-CR-1730 | January 10, 2019      Page 3 of 7
                                Discussion and Decision
[7]   On appeal, the State argues that the motion to suppress should be reversed,

      claiming that Officer Jette had the reasonable suspicion necessary to stop

      Bouye’s vehicle.


[8]   The State is appealing from a negative judgment,2 so it has the burden to show

      that the trial court’s ruling on the suppression motion was contrary to law. State

      v. Brown, 70 N.E.3d 331, 335 (Ind. 2017). We will reverse this negative

      judgment only if the evidence points to a conclusion opposite that reached by

      the trial court. State v. Moriarity, 832 N.E.2d 555, 557-58 (Ind. Ct. App. 2005).

      We review the trial court’s conclusions of law de novo, giving no weight to the

      legal analysis below. Sanders v. State, 989 N.E.2d 332, 334 (Ind. 2013).


[9]   A routine stop for a suspected traffic violation constitutes a seizure of the

      vehicle and its occupants under the Fourth Amendment to the United States

      Constitution. Clarke v. State, 868 N.E.2d 1114, 1118 (Ind. 2007). To avoid any

      potential constitutional violation, the officer conducting the stop must have had

      a “reasonable suspicion” at the time of the stop that some traffic law or

      ordinance had been violated. Meredith v. State, 906 N.E.2d 867, 869 (Ind. 2009).

      An officer has the requisite reasonable suspicion when the totality of the

      circumstances presented a “particularized and objective” basis to support the




      2
       We have authority to review an order granting a motion to suppress if the ultimate effect of the order is to
      preclude further prosecution. Ind. Code § 35-38-4-2(5).

      Court of Appeals of Indiana | Opinion 18A-CR-1730 | January 10, 2019                                Page 4 of 7
       officer’s belief that some law or ordinance was violated. Sellmer v. State, 842
N.E.2d 358, 361 (Ind. 2006). The same reasonable suspicion standard exists

       under our Indiana Constitution in Article 1, Section 11. See Campos v. State, 885
N.E.2d 590, 596 (Ind. 2008) (holding that “many search and seizure issues

       [including reasonable suspicion] are resolved in the same manner” under both

       the federal and Indiana constitutions). Our General Assembly codified the

       reasonable suspicion standard in Indiana Code section 34-28-5-3, which states

       that “[w]henever a law enforcement officer believes in good faith that a person

       has committed an infraction or ordinance violation, the law enforcement officer

       may detain that person . . . .”


[10]   Here, Officer Jette conducted a routine IDACS search of a license plate right in

       front of him. After the search showed that the plate was registered to another

       vehicle, he ran the search again to verify the results. When the results showed

       the same information, Officer Jette reasonably believed that the driver of the

       2000 white Saturn was improperly driving a vehicle without the correct license

       plate, a violation of Indiana law. We have held before that such routine license

       plate checks showing potential improper plate registration are enough to create

       a reasonable suspicion. See Smith v. State, 713 N.E.2d 338, 342 (Ind. Ct. App.

       1999) (holding that when a license plate check reveals a mismatched plate, the

       officer has reasonable suspicion to believe theft has occurred). In sum, there is

       substantial evidence to demonstrate that Officer Jette, at the time of the stop,

       had an objective, reasonable suspicion that Bouye had violated a traffic law or

       ordinance.


       Court of Appeals of Indiana | Opinion 18A-CR-1730 | January 10, 2019       Page 5 of 7
[11]   The fact that Bouye’s wife, at the suppression hearing, proved that Bouye had

       not violated the law regarding the license plate and that the plate was, in fact,

       registered with the correct vehicle is beside the point. Even if it is later shown

       that the defendant did not violate the law, the stop itself is still constitutional so

       long as the officer had a reasonable suspicion that a violation had occurred. See

       Sanders, 989 N.E.2d at 335-36 (holding that while defendant’s “proof of

       compliance” with the statute relieves him of criminal liability for the violation

       leading to the stop, it does not “vitiate the legality” of the traffic stop). In other

       words, whether there was actually a violation is irrelevant to the

       constitutionality of the stop. What matters is whether the officer had a

       reasonable suspicion that a violation had occurred. Here, that standard is met

       based on the results of the IDACS search. Therefore, the stop was

       constitutional under the federal and state constitutions.


[12]   We also note that the trial court seemed to impose a requirement that an officer

       search multiple databases before stopping a vehicle, stating that “if the officer

       would have [also] checked the BMV records, it would have showed that the

       license plates were properly registered with the BMV.” Supp. Tr. Vol. I p. 4-5.

       The trial court found that Officer Jette improperly relied on IDACS alone to

       conduct his search when additional searches in other databases would have led

       him to the correct conclusion. Officer Jette was not required to conduct a full

       investigation of the white Saturn in front of him. Rather, he appropriately ran

       two routine searches on IDACS, and when the license plate discrepancy was

       revealed, he stopped the vehicle. Despite the trial court’s statements, Officer


       Court of Appeals of Indiana | Opinion 18A-CR-1730 | January 10, 2019          Page 6 of 7
       Jette was under no obligation to do more than the IDACS search to establish a

       reasonable suspicion. Moreover, even if Officer Jette had searched the BMV

       records, he would have discovered a discrepancy between the BMV and the

       IDACS. That, too, would have provided him with reasonable suspicion of a

       violation. In any event, this was an improper reason to grant Bouye’s motion to

       suppress. Therefore, we reverse and remand.


[13]   The judgment of the trial court is reversed and remanded for further

       proceedings.


       May, J., and Tavitas, J., concur.




       Court of Appeals of Indiana | Opinion 18A-CR-1730 | January 10, 2019   Page 7 of 7